                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

SHERVON SIMMONS,

                Petitioner,

v.                                                          Case No.: 2:19-cv-572-FtM-38MRM

WILLIAM BARR, KEVIN K. MCALEENAN,
JIM MARTIN and WARDEN OF
IMMIGRATION DETENTION FACILITY,

                Respondents.
                                                 /

                                                ORDER1

        Before the Court is Petitioner Shervon Simmons’ Petition for a Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2241. (Doc. 1). Simmons is a native of St. Lucia and

has been awaiting removal since February 6, 2019.                   He seeks a writ of mandamus

compelling Immigration and Customs enforcement to commence mandatory deportation

proceedings.

        Accordingly, it is ORDERED:

        1. The Clerk of Court is DIRECTED to send a copy of this Order and the Petition

            (Doc. 1) to the United States Attorney’s Office in Tampa and the United States

            Department of Homeland Security. The Clerk must also send a copy of this

            Order to Petitioner.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
      2. On or before April 4, 2020, Respondents must file a response to all allegations

          in the Petition and show cause why is should not be granted.

      DONE and ORDERED in Fort Myers, Florida this 12th day of March 2020.




Copies: All Parties of Record




                                          2
